Citation Nr: 1123359	
Decision Date: 06/20/11    Archive Date: 06/28/11

DOCKET NO.  10-34 074	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to a rate of payment in excess of 50 percent for educational assistance under Chapter 33, Title 38, United States Code.



ATTORNEY FOR THE BOARD

R. Kessel, Counsel




INTRODUCTION

The Veteran had service with the United States Naval Reserve, including a period of active duty service performed under Title 10 orders from March 26, 2003 to October 6, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The decision awarded educational assistance benefits at a payment rate of 50 percent under Chapter 33, Title 38, United States Code, commonly referred to as the Post-9/11 GI Bill.


FINDINGS OF FACT

1.  The Veteran had greater than 6 months, but less than 12 months, of creditable active duty service after September 10, 2001.

2.  The Veteran was not discharged from or released from active duty for a service-connected disability.


CONCLUSION OF LAW

The criteria for a rate of payment in excess of 50 percent for educational assistance under Chapter 33, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313 (West Supp. 2010); 38 C.F.R. §§ 21.9500, 21.9640 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 2009, the Veteran applied for Post-9/11 GI Bill educational assistance benefits under Chapter 33, Title 38, United States Code.  See 38 U.S.C.A. § 3301 (West Supp. 2010); 38 C.F.R. § 21.9500 (2010).  A November 2009 letter notified her that she was awarded Chapter 33 benefits.  The RO indicated that she was entitled to receive benefits at the 50 percent rate.  The Veteran disagreed with the rate of payment and contended that payment at the maximum 100 percent rate was warranted.

VA will generally apply the applicable percentage of the maximum amounts payable for pursuit of an approved program of education in accordance with the rate table set forth in 38 C.F.R. § 21.9640(a) (2010).  See 38 U.S.C.A. §§ 3311, 3313 (West Supp. 2010).  The rates are based on the aggregate length of creditable active duty service after September 10, 2001.  For an individual with at least 90 days, but less than 6 months, of creditable active duty service, the rate of payment is 40 percent of the maximum amount payable.  With at least 6 months, but less than 12 months, of creditable active duty service, the rate of payment is 50 percent.  With at least 12 months, but less than 18 months, of creditable active duty service, the rate of payment is 60 percent.  With at least 18 months, but less than 24 months, of creditable active duty service, the rate of payment is 70 percent.  With at least 24 months, but less than 30 months, of creditable active duty service, the rate of payment is 80 percent.  With at least 30 months, but less than 36 months, of creditable active duty service, the rate of payment is 90 percent.  With at least 36 months of creditable active duty service, the rate of payment is 100 percent.  Additionally, the rate of payment is 100 percent for an individual who was discharged due to service-connected disability and who had at least 30 continuous days of creditable active duty service.  38 C.F.R. § 21.9640(a).

Footnote 1 following the rate table states that entry level and skill training is included when calculating the length of service for the 80 percent, 90 percent, and 100 percent rates of payment.  Footnote 2 following the rate table states that entry level and skill training is excluded when calculating the length of service for the 40 percent, 50 percent, 60 percent and 70 percent rates of payment.  Footnote 3 following the rate table states that if the service requirements are met at both the 80 and 70 percentage level, the maximum percentage of 70 must be applied to amounts payable.  Id.

The Veteran's DD 214 documents that she had active duty service under Title 10 orders after September 10, 2001 from March 26, 2003 to October 6, 2003.  This constitutes 195 days of creditable active duty service that amounts to just over 6 months.  The DD 214 also reflects that the Veteran had 8 months 14 days of prior active service.  However, there is no indication that this service was after September 10, 2001.  The evidence from the Department of Defense does not show any additional creditable active duty dates other than the 195 days documented on the DD 214 and the Veteran has not contended otherwise.  Because the Veteran had greater than 6 months, but less than 12 months, of creditable active duty service after September 10, 2011, a 50 percent payment rate is appropriate under the rate table when solely considering the length of service requirements.  See 38 C.F.R. § 21.9640(a).

The Veteran has not contended that she has more creditable active duty service that would warrant a higher payment rate.  Instead, she contends that she had 30 continuous days of active duty service and that she was discharged due to service-connected disability.  Therefore, the Veteran maintains that she should received Chapter 33 benefits at the 100 percent payment rate.

The Veteran's DD 214 notes that the Veteran was released from active duty in October 2003 for completion of required active service.  The authority for the separation was MILPERSMAN 1910-104 (Military Personnel Manual).  That provision allows for a service member to be separated upon expiration of enlistment or fulfillment of service obligation.  The separation code or separation program designator was "MBK."  This code is used when there is a voluntary release or transfer to another service component.  The DD 214 notes that the Veteran was transferred to the Navy and Marine Corps Reserve Center.

In support of her appeal, the Veteran submitted a rating decision dated in May 2006 that shows she was granted service connection for several disabilities.  Service connection was granted for posttraumatic stress disorder (PTSD), degenerative disc disease of the cervical spine, intervertebral disc syndrome at L4-5 with radiculopathy, and left foot bunionectomy.

The Veteran also submitted a letter from the Department of the Navy dated in July 2005.  The letter stated that the Secretary of the Navy had determined that the Veteran would be placed on the Temporary Disability Retired List.  It was noted that the Veteran was incapacitated and could not perform duties by reason of physical disability rated at 40 percent disabling.  The specific disability was not listed.  Significantly, the letter concluded by stating that the disability had terminated the Veteran's service in the Naval Reserve.  

Even though the nature of the physical disability leading to the Veteran's placement on the Temporary Disability Retired List was not identified, this type of separation does not meet the requirements for a 100 percent payment rate for Chapter 33 benefits.  Even if the Veteran is service connected for the disability in question in the July 2005 letter, she must have been discharged from active duty due to service-connected disability in order to receive payment at the 100 percent rate.  Although the implementing regulation is somewhat vague in this regard, the statute clearly states that an individual must be discharged or released from active duty in the Armed Forces for a service-connected disability.  See 38 U.S.C.A. §§ 3311(b)(2), 3313(c)(1).

The July 2005 letter pertains to the Veteran's discharge from a Reserve component and does not indicate it was from a period of active duty.  According to the available information from the Department of Defense in the education folder, the most recent separation from active duty was the October 6, 2003 date listed on the DD 214.  As detailed previously, that separation was on account of a completion of required active service.  Therefore, while the Veteran had the requisite 30 days of continuous service, she was not discharged from active duty due to service-connected disability.  In view of this finding, the Board concludes that the criteria for a rate of payment in excess of 50 percent for educational assistance under Chapter 33, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3301, 3311, 3313; 38 C.F.R. §§ 21.9500, 21.9640.  Thus, the appeal for a higher rate of payment must be denied.



ORDER

Entitlement to a rate of payment in excess of 50 percent for educational assistance under Chapter 33, Title 38, United States Code, is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


